Citation Nr: 1549420	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This matter was previously before the Board in July 2011 and August 2012, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The  issues of an increased rating for bilateral hearing loss, entitlement to service connection for major depression and diabetes mellitus type 2 have been raised by the record in an October 2015 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

REMAND

The Veteran is service-connected for headaches, rated as 30 percent disabling; hearing loss rated as 20 percent disabling, post-traumatic stress disorder, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of a traumatic brain injury with dizziness, rated as 10 percent disabling. His current combined disability rating is 60 percent.  The Veteran does not have one service-connected disability rated at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability at 40 percent.  As such, the criteria for a schedular TDIU under 38 C.F.R. § 4.16(a) are not met.  

Nevertheless, given the evidence of record suggesting unemployability (i.e., July 2010 private medical record of B.S. Bricca, M.D., Veteran's testimony in March 2013, and the September 2014 VA examination report addressing unemployability) the Board remands the claim for entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The Court held in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the RO first submit the claim to the Director, Compensation Pension Service for extraschedular consideration.  As such, the TDIU claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.

2.  Undertake any appropriate development and readjudicate the issue of entitlement to a TDIU on an extraschedular basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

